Whitfield, C. J.,
delivered the opinion of the court.
The order made by the board of mayor and aldermen was a mere appointment of Dr. Washington as a health officer, vesting him with the usual authority with respect to sanitary precautions for the good of the town. It was in no sense a contract to treat these four smallpox patients, and no other valid contract for that purpose is shown. How such a contract is to be properly made, we have decided over and over. Without a contract there is no liability on the part of the town. It seems, indeed, to be conceded that no bill would ever have been presented to the town for these services if the charges made by appellee for vaccination had been paid by the city. The whole case fails for the want of any valid contract for these particular services with the city.
*474■It was clearly error in the court below to submit to the jury the order of the board for construction. It was the duty of the court to construe it. The peremptory instruction for defendant should have been given.

Reversed and remanded.